Effie E. Sharp brought this action originally in the Cuyahoga Common Pleas against Myra J. Sheffield for the recovery of a commission alleged to be due him for the sale of certain real estate.
It appears that the parties to this action entered into a contract whereby Sharp was given the exclusive right to sell the property which belonged to Sheffield, it being alleged that it was specifically agreed that a commission was to be paid even though the property were to be sold through the efforts of the owner. Sheffield denied that an exclusive listing had been granted.
The court charged the jury that “If the plaintiff had a contract for the exclusive sale of the property for one year then he could recover.” Sheffield admitted that if the property were sold for $30,000 that Sharp was to receive $3,000 as commission.
The Common Pleas rendered judgment on the verdict in favor of Sharp, which judgment was affirmed by the Appeals.
Sheffield in the Supreme Court contends;
1. That the court erred in its charge to the jury.
2. That Sharp was not entitled to a commission because he did not effect the sale.